DETAILED ACTION
Notices to Applicant
This communication is a Final Action on the merits. Claims 1-6, 9-15, 17-18, and 20 as filed 12/16/2020, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims the benefit of PRO 62/586,672, filed 11/15/2017. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0304493 A1 (hereinafter “Partovi”) in view of U.S. Patent .  
RE: Claim 1 (Currently Amended) Partovi et al. teaches the claimed: 
1. (Currently Amended) A method of creating and managing interactive patient coaching programs, the method comprising the steps of: collecting patient data associated with a plurality of medical device users, wherein the plurality of medical device users comprises a trainee patient assigned to a coach; receiving a patient request for coaching; ((Partovi et al., [0038], [0057], [0059], [0060]) (one or more patient systems can connect and be used by patients to enroll with the disease management system … the patient system may access the health care server to receive health information, input health data, and manage other aspects of their wellness program and may access the health care server via a networked device; the patient may be under the care of one or more doctors that have physician systems; the monitoring system allows the health care provider, such as the physician or nurse or a case manager and the support community of family, friends, peer-patients to motivate and help the patient stay on track with their treatment plan));
processing the request with a computer-based system to automatically identify goals to be achieved by the trainee patient; ((Partovi et al., [0115]) (when the patient logs onto the system, identifying information may be transmitted to the health care server which may be configured to retrieve the goals for the patient));  
communicating the identified goals to a computer-based user device associated with the coach; receiving, at the computer-based system, an accepted goal selected from the identified goals ((Partovi et al., [0036], [0115]) (the monitoring system allows the patient to use a device such as a computer, smartphone, tablet, PDA, monitoring device; the goals may be selected from general goals stored in the health care server based in part on a co-morbidity for the patient; ;
creating, with the computer-based system, a patient coaching program for the accepted goal; ((Partovi et al., [0105], [0115]) (the Patient Treatment Dashboard highlights and logs important information including goals; the patient support community dashboard may include a goals panel wherein the goals panel may present one or more goals for the patient)); 
generating an insight message message and […]; [[and]] 
delivering the generated insight message […] ((Partovi et al., [0043], [0075]) (monitoring alerts and congratulatory messages may be routed to the support team as part of a feedback loop; messaging module may be configured to deliver and display the messages; messages may allow a doctor to send a message to a patient; may transmit messages upon the occurrence of an event)).
Partovi fails to explicitly teach, but Elsholz teaches the claimed: 
[…] the generated insight message comprising an interactive graphical patient timeline for the trainee patient; causing display of the interactive graphical patient timeline at the computer-based user device, the interactive graphical patient timeline comprising a horizontal timeline, […], and a selectable interactive observation marker; the observation marker having a leg that extends to the horizontal timeline to provide a timestamp for the observation marker, the observation marker having a text label to describe a meaning, relevance, or context of an insight for the trainee patient, and the observation marker expanding when selected to display additional detail related to the insight ((Elsholz, [0005], [0008], [0009], [0015]) (displaying a 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the patient history timeline comprising selectable and expandable events along the timeline to provide additional information about the patient history as taught by Elsholz within the method and system for patient disease management as taught by Partovi et al. with the motivation of providing a snapshot of the patient’s history in one place (Elsholz, [0004]). 
Partovi et al. and Elsholz fail to explicitly teach, but Volpe teaches the claimed: 
[…] patient timeline comprising a horizontal timeline, a segment, running along the horizontal timeline, that indicates time during which the trainee patient was using a medical device […] ((Volpe, [0111], [0112], [0114], Figs 5A-5C) (timelines illustrating monitoring and providing treatment to a patient over an elapsed time related to a medical device; segments of the timeline when events occur, are active/inactive, are on/off, etc.)) 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the segments illustrating the elapsed time of activity of medical devices for a patient along a timeline as taught by Volpe within the method and system for patient disease management as taught by Partovi et al. and the patient history timeline comprising selectable and expandable events along the timeline to provide additional information about the patient history as taught by Elsholz with the motivation of issuing an alert of a patient condition or event of interest (Volpe, [0008]). 

RE: Claim 2 (Currently Amended) Partovi, Elsholz, and Volpe teach the claimed: 
2. The method of claim 1, further comprising the step of delivering message ((Partovi et al., [0036], [0043], [0075]) (the monitoring system allows the patient to use a device such as a computer, smartphone, tablet, PDA, monitoring device; monitoring alerts and congratulatory messages may be routed to the support team as part of a feedback loop; messaging module may be configured to deliver and display the messages; messages may allow a doctor to send a message to a patient; may transmit messages upon the occurrence of an event)).
RE: Claim 4 (Original) Partovi, Elsholz, and Volpe teach the claimed:
4. The method of claim 1, wherein the step of processing the request comprises: identifying at least one patient outcome goal for the trainee patient ((Partovi et al., [0105], [0115]) (the dashboard may present the patient with congratulatory messages if certain health milestones i.e. goals are achieved e.g. weight, blood pressure, sustained weight, and glucose levels)). 
RE: Claim 5 (Original) Partovi, Elsholz, and Volpe teach the claimed:
5. The method of claim 1, wherein the step of processing the request comprises: identifying at least one patient behavior goal for the trainee patient ((Partovi et al., [0115]) (a weekly goal of taking five consecutive blood sugar readings; one goal is to “Talk to Rev. Alder” i.e. behaviors)). 
RE: Claim 6 (Original) Partovi, Elsholz, and Volpe teach the claimed:
6. The method of claim 1, further comprising the step of communicating the identified goals to a computer-based presentation device associated with the trainee patient ((Partovi et al., [0036], [0115]) (The goals panel may present one or more goals for the patient; the monitoring system 
RE: Claim 13 (Currently Amended) Partovi et al. teaches the claimed:
13. (Currently Amended) A computer-implemented patient therapy management and coaching system comprising: at least one processor device; and a non-transitory processor-readable medium operatively associated with the at least one processor device, the processor-readable medium comprising executable instructions configurable to cause the at least one processor device to perform a method comprising ((Partovi et al., [0151]) (the steps of the method or algorithm may be embodied directly in hardware, in a software module executed by a processor; a software module can reside in RAM memory, flash memory, ROM memory, or any other form of storage medium)):
collecting patient data associated with a plurality of medical device users, wherein the plurality of medical device users comprises a trainee patient assigned to a coach; receiving a patient request for coaching ((Partovi et al., [0038], [0057], [0059], [0060]) (one or more patient systems can connect and be used by patients to enroll with the disease management system … the patient system may access the health care server to receive health information, input health data, and manage other aspects of their wellness program and may access the health care server via a networked device; the patient may be under the care of one or more doctors that have physician systems; the monitoring system allows the health care provider, such as the physician or nurse or a case manager and the support community of family, friends, peer-patients to motivate and help the patient stay on track with their treatment plan));
processing the request to automatically identify goals to be achieved by the trainee patient ((Partovi et al., [0115]) (when the patient logs onto the system, identifying information may be ; 
 communicating the identified goals to a computer-based user device associated with the coach; receiving an accepted goal selected from the identified goals ((Partovi et al., [0036], [0115]) (the monitoring system allows the patient to use a device such as a computer, smartphone, tablet, PDA, monitoring device; the goals may be selected from general goals stored in the health care server based in part on a co-morbidity for the patient; the patient specific goals may be entered into the system by the patient or another member of the patient’s support community i.e. coach));
creating a patient coaching program for the accepted goal ((Partovi et al., [0105], [0115]) (the Patient Treatment Dashboard highlights and logs important information including goals; the patient support community dashboard may include a goals panel wherein the goals panel may present one or more goals for the patient));
generating an insight message message , and […]; [[and]] delivering the generated insight message  ((Partovi et al., [0043], [0075]) (monitoring alerts and congratulatory messages may be routed to the support team as part of a feedback loop; messaging module may be configured to deliver and display the messages; messages may allow a doctor to send a message to a patient; may transmit messages upon the occurrence of an event)). 
Partovi fails to explicitly teach, but Elsholz teaches the claimed: 
 […] the generated insight message comprising an interactive graphical patient timeline for the trainee patient; causing display of the interactive graphical patient timeline at the computer-based user device, the interactive graphical patient timeline comprising a horizontal timeline, […], and a selectable interactive observation marker; the observation marker having a leg that extends to the horizontal timeline to provide a timestamp for the observation marker, the observation marker having a text label to describe a meaning, relevance, or context of an insight for the trainee patient, and the observation marker expanding when selected to display additional detail related to the insight ((Elsholz, [0005], [0008], [0009], [0015]) (displaying a patient’s medical history on a chronological timeline that includes event markers that are located adjacent to specific time increments along the patient timeline when the patient has certain procedures performed in reference to its time of performance along the timeline; augmenting the display of additional information along the patient timeline within a pop-up bubble that is generated by invoking a selected event marker along the patient timeline; mousing over one of the event markers causes a bubble-window to pup-up adjacent to and referencing the selected event marker with additional information about the event)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the patient history timeline comprising selectable and expandable events along the timeline to provide additional information about the patient history as taught by Elsholz within the method and system for patient disease management as taught by Partovi et al. with the motivation of providing a snapshot of the patient’s history in one place (Elsholz, [0004]). 
Partovi et al. and Elsholz fail to explicitly teach, but Volpe teaches the claimed: 
[…] patient timeline comprising a horizontal timeline, a segment, running along the horizontal timeline, that indicates time during which the trainee patient was using a medical device […] ((Volpe, [0111], [0112], [0114], Figs 5A-5C) (timelines illustrating monitoring and providing treatment to a patient over an elapsed time related to a medical device; segments of the timeline when events occur, are active/inactive, are on/off, etc.)) 

RE: Claim 15 (Original) Partovi, Elsholz, and Volpe teach the claimed:
15. The system of claim 13, wherein processing the request comprises: identifying at least one patient outcome goal for the trainee patient ((Partovi et al., [0105], [0115]) (the dashboard may present the patient with congratulatory messages if certain health milestones i.e. goals are achieved e.g. weight, blood pressure, sustained weight, and glucose levels)); and 
identifying at least one patient behavior goal for the trainee patient ((Partovi et al., [0115]) (a weekly goal of taking five consecutive blood sugar readings; one goal is to “Talk to Rev. Alder” i.e. behaviors)).
RE: Claim 16 (Original) Partovi, Elsholz, and Volpe teach the claimed:
16. The system of claim 13, wherein the insight messages include goal tracking insight messages intended for the coach and the trainee patient, observational insight messages intended for the trainee patient, and educational insight messages intended for delivery to the trainee patient at the discretion of the coach ((Partovi et al., [0033], [0036], [0038], [0043], [0075]) (the monitoring system allows the patient to use a device such as a computer, smartphone, tablet, PDA, monitoring device; a doctor, relative, or caregiver can be notified if the patient being monitored does not fulfill the requirements of the monitoring program; the medical team is provided with the ability to view the patient's tailored educational material and to highlight articles that they would like their patients to read; monitoring alerts and congratulatory messages may be routed .
RE: Claim 17 (Currently Amended) Partovi et al. teaches the claimed:
17. (Currently Amended) A system comprising: a computer-implemented patient therapy management and coaching system; a database system, associated with the patient therapy management and coaching system, to collect and maintain patient data associated with a plurality of medical device users, wherein the plurality of medical device users comprises a trainee patient assigned to a coach and a computer-implemented user device communicatively coupled to the patient therapy management and coaching system, the user device associated with the coach; the patient therapy management and coaching system operative to: receive a patient request for coaching ((Partovi et al., [0036]-[0037], [0057], [0059], [0060], [0132]) (a patient disease management system database; the monitoring system allows the patient to use a device such as a computer, smartphone, tablet, PDA, monitoring device; one or more patient systems can connect and be used by patients to enroll with the disease management system … the patient system may access the health care server to receive health information, input health data, and manage other aspects of their wellness program and may access the health care server via a networked device; the patient may be under the care of one or more doctors that have physician systems; the monitoring system allows the health care provider, such as the physician or nurse or a case manager and the support community of family, friends, peer-patients to motivate and help the patient stay on track with their treatment plan)); 
process the request to automatically identify goals to be achieved by the trainee patient ((Partovi et al., [0115]) (when the patient logs onto the system, identifying information may be ; 
communicate the identified goals to the user device associated with the coach; receive an accepted goal selected from the identified goals ((Partovi et al., [0115]) (the goals may be selected from general goals stored in the health care server based in part on a co-morbidity for the patient; the patient specific goals may be entered into the system by the patient or another member of the patient’s support community i.e. coach)); 
create a patient coaching program for the accepted goal; generate an insight message message , and […]; [[and]] deliver the generated insight message  ((Partovi et al., [0043], [0075]) (monitoring alerts and congratulatory messages may be routed to the support team as part of a feedback loop; messaging module may be configured to deliver and display the messages; messages may allow a doctor to send a message to a patient; may transmit messages upon the occurrence of an event)).
Partovi fails to explicitly teach, but Elsholz teaches the claimed: 
 […] the generated insight message comprising an interactive graphical patient timeline for the trainee patient; causing display of the interactive graphical patient timeline at the computer-based user device, the interactive graphical patient timeline comprising a horizontal timeline, […], and a selectable interactive observation marker; the observation marker having a leg that extends to the horizontal timeline to provide a timestamp for the observation marker, the observation marker having a text label to describe a meaning, relevance, or context of an insight for the trainee patient, and the observation marker expanding when selected to display additional detail related to the insight ((Elsholz, [0005], [0008], [0009], [0015]) (displaying a 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the patient history timeline comprising selectable and expandable events along the timeline to provide additional information about the patient history as taught by Elsholz within the method and system for patient disease management as taught by Partovi et al. with the motivation of providing a snapshot of the patient’s history in one place (Elsholz, [0004]). 
Partovi et al. and Elsholz fail to explicitly teach, but Volpe teaches the claimed: 
[…] patient timeline comprising a horizontal timeline, a segment, running along the horizontal timeline, that indicates time during which the trainee patient was using a medical device […] ((Volpe, [0111], [0112], [0114], Figs 5A-5C) (timelines illustrating monitoring and providing treatment to a patient over an elapsed time related to a medical device; segments of the timeline when events occur, are active/inactive, are on/off, etc.)) 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the segments illustrating the elapsed time of activity of medical devices for a patient along a timeline as taught by Volpe within the method and system for patient disease management as taught by Partovi et al. and the patient history timeline comprising selectable and expandable events along the timeline to provide additional information about the patient history as taught by Elsholz with the motivation of issuing an alert of a patient condition or event of interest (Volpe, [0008]). 
RE: Claim 20 (Original) Partovi et al. teaches the claimed:
20. The system of claim 17, wherein: the patient therapy management and coaching system provides a therapy management and coaching website to the user device associated with the coach; and the therapy management and coaching website comprises at least one webpage that includes information related to the coaching program and the trainee patient ((Partovi et al., [0010], [0054], [0065]) (the system may be provided through an easily navigable web-based interface; a web browser comprising a web browser interface may be used to display information to a user; the user interface module may be configured to receive and process data from a device of a user)). 
Claims 3, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0304493 A1 (hereinafter “Partovi”) in view of U.S. Patent Application Pub. No. 2009/0222286 A1 (hereinafter “Elsholz”) and U.S. Patent Application Pub. No. 2017/0188979 A1 (hereinafter “Volpe”), and further in view of U.S. Patent Application Pub. No. 
RE: Claim 3 (Currently Amended) Partovi, Elsholz, and Volpe teach the claimed:
3. The method of claim 1, wherein the step of processing the request comprises: identifying a high level goal to be achieved by the trainee patient, the high level goal included in the request; ((Partovi et al., [0115]) (the goals may be selected from general goals (high level goal) stored in the health care server based in part on a co-morbidity for the patient)).
Partovi, Elsholz, and Volpe fail to explicitly teach, but Leon teaches the claimed: 
determining , wherein the request does not explicitly identify or define the low level goals, wherein the low level goals are determined by breaking down the identified high level goal into corresponding subordinate goals that may help to achieve the identified high level goal ((Leon, [0033], [0034], Claim 11, Lines 8-10) (goals can  be short term or long term, single action focused 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine high-level goal and sub goal hierarchy for patient health and a subsystem for obtaining the goals based on a request as taught by Leon within the method and system for patient disease management as taught by Partovi, the patient history timeline comprising selectable and expandable events along the timeline to provide additional information about the patient history as taught by Elsholz, and the segments illustrating the elapsed time of activity of medical devices for a patient along a timeline as taught by Volpe with the motivation of improving the management of health more effective while reducing burdens on physicians and patients. (Leon, [0006]).
RE: Claim 14 (Currently Amended) Partovi, Elsholz, and Volpe teach the claimed:
14. (Currently Amended) The system of claim 13, wherein processing the request comprises: identifying a high level goal to be achieved by the trainee patient, the high level goal included in the request ((Partovi et al., [0115]) (the goals may be selected from general goals (high level goal) stored in the health care server based in part on a co-morbidity for the patient; the goals may be selected from specific goals (low level goal) stored in the health care server for a particular patient)).
Partovi, Elsholz, and Volpe fail to explicitly teach, but Leon teaches the claimed: 
determining , wherein the request does not explicitly identify or define the low level goals, wherein the low level goals are determined by breaking down the identified high 5Appl. No. 16/189,902 Reply to Office Action of September 17, 2020 level goal into corresponding subordinate goals that may help to achieve the identified high level goal ((Leon, [0033], [0034], Claim 11, Lines 8-10) (goals can  be short term or long term, single action focused or ongoing and they can be nested into large hierarchies e.g. the highest-level goal for a patient: maintain health and cure disease, is in turn made of a myriad of simpler sub goals; the system includes an agent subsystem that is configured to initiate patient health goals and to follow through to make sure those goals are accomplished; receiving a request from a patient subsystem to activate the agent, and based upon the request, the agent obtains a health goal for the patient)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine high-level goal and sub goal hierarchy for patient health and a subsystem for obtaining the goals based on a request as taught by Leon within the method and system for patient disease management as taught by Partovi, the patient history timeline comprising selectable and expandable events along the timeline to provide additional information about the patient history as taught by Elsholz, and the segments illustrating the elapsed time of activity of medical devices for a patient along a timeline as taught by Volpe with the motivation of improving the management of health more effective while reducing burdens on physicians and patients. (Leon, [0006]).
RE: Claim 18 (Currently Amended) Partovi et al. teaches the claimed:
18. (Currently Amended) The system of claim 17, wherein processing the request comprises: identifying a high level goal to be achieved by the trainee patient, the high level goal included in the request ((Partovi et al., [0115]) (the goals may be selected from general goals (high level goal) stored in the health care server based in part on a co-morbidity for the patient; the goals may be selected from specific goals (low level goal) stored in the health care server for a particular patient)).

determining , wherein the request does not explicitly identify or define the low level goals, wherein the low level goals are determined by breaking down the identified high level goal into corresponding subordinate goals that may help to achieve the identified high level goal ((Leon, [0033], [0034], Claim 11, Lines 8-10) (goals can  be short term or long term, single action focused or ongoing and they can be nested into large hierarchies e.g. the highest-level goal for a patient: maintain health and cure disease, is in turn made of a myriad of simpler sub goals; the system includes an agent subsystem that is configured to initiate patient health goals and to follow through to make sure those goals are accomplished; receiving a request from a patient subsystem to activate the agent, and based upon the request, the agent obtains a health goal for the patient)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine high-level goal and sub goal hierarchy for patient health and a subsystem for obtaining the goals based on a request as taught by Leon within the method and system for patient disease management as taught by Partovi, the patient history timeline comprising selectable and expandable events along the timeline to provide additional information about the patient history as taught by Elsholz, and the segments illustrating the elapsed time of activity of medical devices for a patient along a timeline as taught by Volpe with the motivation of improving the management of health more effective while reducing burdens on physicians and patients. (Leon, [0006]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0304493 A1 (hereinafter “Partovi”) in view of U.S. Patent Application Pub. No. 2009/0222286 A1 (hereinafter “Elsholz”) and U.S. Patent Application Pub. No. 2017/0188979 A1 . 
RE: Claim 9 (Original) Partovi, Elsholz, and Volpe teach The method of claim 1.
Partovi, Elsholz, and Volpe fail to explicitly teach, but Vemireddy et al. teaches the claimed: 
further comprising the step of: acquiring patient feedback data related to the patient coaching program ((Vemireddy et al., [0066], [0071]) (the patient may engage with the digital coaching experience to answer one or more questions posed by the digital coaching experience; the patient indicates that the alert has been addressed or input information into the digital coaching experience; The alerts interface further includes an alert status dropdown list to allow the patient to separately view and update open and completed alerts. The feedback provided by the patient is then delivered back into Care Engine to determine if there are additional alerts which should be provided to the patient)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the digital coaching experience wherein a patient provides answers and feedback to the system as taught by Vemireddy et al. within the method and system for patient disease management as taught by Partovi, the patient history timeline comprising selectable and expandable events along the timeline to provide additional information about the patient history as taught by Elsholz, and the segments illustrating the elapsed time of activity of medical devices for a patient along a timeline as taught by Volpe with the motivation of providing real-time analysis of a patient’s healthcare information in order to expeditiously identify potential medical issues that may require attention (Vemireddy et al., [0004]).
RE: Claim 10 (Currently Amended) Partovi, Elsholz, and Volpe teach The method of claim 1.
Partovi, Elsholz, and Volpe fail to explicitly teach, but Vemireddy et al. teaches the claimed: 
further comprising the step of: acquiring patient feedback data related to delivered insight message ((Vemireddy et al., [0071]) (The alerts interface further includes an alert 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the digital coaching experience wherein a patient provides answers and feedback to the system as taught by Vemireddy et al. within the method and system for patient disease management as taught by Partovi, the patient history timeline comprising selectable and expandable events along the timeline to provide additional information about the patient history as taught by Elsholz, and the segments illustrating the elapsed time of activity of medical devices for a patient along a timeline as taught by Volpe with the motivation of providing real-time analysis of a patient’s healthcare information in order to expeditiously identify potential medical issues that may require attention (Vemireddy et al., [0004]).
RE: Claim 11 (Original) Partovi, Elsholz, and Volpe teach The method of claim 1.
Partovi, Elsholz, and Volpe fail to explicitly teach, but Vemireddy et al. teaches the claimed: 
further comprising the steps of: preparing, with the computer-based system, a final report upon completion of the patient coaching program; and communicating the final report to the computer-based user device associated with the coach and to a computer-based presentation device associated with the trainee patient ((Vemireddy et al., [0015], [0113]) (the MyActiveHealth platform allows the patient to create printable reports containing the patient’s health information summary and health risk assessment reports for sharing with a health care provider; this information may also be exported to an external database)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the digital coaching experience wherein a patient provides answers and feedback to the system as taught by Vemireddy et al. within the method and system for patient disease management as taught by Partovi, the patient history timeline comprising selectable and expandable events along the timeline .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0304493 A1 (hereinafter “Partovi et al.”) in view of U.S. Patent Application Pub. No. 2009/0222286 A1 (hereinafter “Elsholz”) and U.S. Patent Application Pub. No. 2017/0188979 A1 (hereinafter “Volpe”), and further in view of U.S. Patent Application Pub. No. 2017/0216524 A1 (hereinafter “Haider et al.”). 
RE: Claim 12 (Original) Partovi, Elsholz, and Volpe teach The method of claim 1.
Partovi, Elsholz, and Volpe fail to explicitly teach, but Haider et al. teaches the claimed: 
wherein: the medical device users are insulin infusion device users ((Haider et al., [0036]) (the insulin delivery device can process data from the external devices to determine the current status of a user)); and the patient data comprises at least some of: carbohydrate amount; bolus information; insulin to carbohydrate ratio; insulin sensitivity factor; active insulin amount; time of day; basal rate; temporary basal use; consecutive boluses; insulin suspension; reservoir rewind time; reservoir priming time; pump alarms and associated alarm times; sensor alerts and associated alert times; blood glucose readings and associated measurement times; user demographic information; meal times and corresponding meal content; exercise times and corresponding exercise content or type; medication type, dosage, and time; sleep time and quality; stress time; and electronic medical records; medical lab test data ((Haider et al., [0040], [0046], [0075]; [0084]) (data inputs include body weight, insulin-to-carbohydrate ratio, sensitivity factor, exercise factor, and target blood glucose; total daily insulin; basal dose; blood glucose readings; reservoir change and priming; smart bolus system; physical activity monitor 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the insulin delivery device user to process data including, but not limited to, body weight, insulin-to-carbohydrate ratio, sensitivity factor, exercise factor, and target blood glucose, total daily insulin, basal dose, blood glucose readings, reservoir change and priming, smart bolus system, physical activity monitor including duration of time and sleep monitor, exercise, diet, sleep, weight, and medication information as taught by Haider et al. within the method and system for patient disease management as taught by Partovi, the patient history timeline comprising selectable and expandable events along the timeline to provide additional information about the patient history as taught by Elsholz, and the segments illustrating the elapsed time of activity of medical devices for a patient along a timeline as taught by Volpe with the motivation of providing an interaction between monitored glucose levels, injections of insulin, and the recording of daily events to provide better therapy (Haider et al., [0012]).
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Applicant’s argues in substance that: 
Regarding the 101 rejection of claims 1-6, 9-15, 17-18, and 20, Application argues that the amendments to independent claims 1, 13, and 17 are patent eligible because the additional elements integrate the claims into a practical application; and 
Regarding the 102/103 prior art rejections of claims 1-6, 9-15, 17-18, and 20, Applicant argues that primary reference Partovi, as well as previously cited secondary references Vemireddy and Haider, fails to teach or suggest the amended limitations related to the interactive graphical patient timeline as recited in independent claims 1, 13, and 17.
In response to Applicant’s argument (a) regarding the 101 rejection: Examiner is persuaded. Examiner respectfully submits that the newly amended limitations regarding the additional element interactive graphical patient timeline sufficiently integrates the claim as a whole into a practical application such that each independent claim recites patentable subject matter. Accordingly, Examiner has withdrawn the 101 rejection of all claims 1-6, 9-15, 17-18, and 20.
In response to Applicant’s argument (b) regarding the 102/103 prior art rejections of claims 1-6, 13-15, 17-18, and 20: Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited references Elsholz and Volpe in obvious combination with previously cited reference Partovi as teaching each of the limitations of currently amended independent claims 1, 13, and 17. Further, newly cited reference Leon is applied, in obvious combination with the above, to the currently amended limitations of dependent claims 3, 14, and 18, respectively. 
Therefore, Examiner respectfully maintains the prior art rejection of all claims 1-6, 9-15, 17-18, and 20 for at least these reasons and as applied in the above Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 6234964 B1 teaches assessing the patient health state and reviews and adjusts the patient’s treatment to achieve the best combination of several subgoals of the overall goal for treatment optimization (Col. 23, Lines 30-34).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.M.B./Examiner, Art Unit 3626           

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626